Title: To James Madison from Francis Corbin, 3 April 1816
From: Corbin, Francis
To: Madison, James


                    
                        The Reeds, Virginia
                            Apl. 3d. 1816.Wh: Ch: Po: Off:
                        
                            Dear Sir
                        
                    
                    Orders, it is said, have been issued to the Collectors of the Federal Taxes and Excise to receive none but Virginia Notes, although more than one half

of the people, in this central part of the State, sold their Crops, previous to such orders, for the Bank Notes of the Chartered Banks of the District of Columbia, from a belief that, as those Banks were established by Congress, and are under the immediate controul of the Secretary of the Treasury, and the Auspices of the Federal Government, they were as good, and even better, than the Notes of the Virginia Banks or of any of the Banks of any single State. These “Ex post Facto” orders can have no other Effect than to favor speculators & the vilest part of the Community, the Town Monopolizers of Bank Discounts, Town Usurers, Town Sharpers and Shavers, “et hoc genus omne.” If some new order be not issued the Collectors will swindle the people and the Federal Treasury out of large Sums; the most grievous injustice will be done to our Farmers & Planters, and will, I am satisfied, occasion difficulties in the Collection and the greatest distress to the people.
                    Owing to the machinations of artful and designing speculators, the curtailment of Discounts by the two Virginia Banks, and an unfortunate Act of the last Assembly, which I think impolitic and unconstitutional, an artificial difference has been created in some Counties, in others not, between the notes of Our Banks and those of the Chartered Banks of the District. This difference, which varies, according to the proximity of places to the Seat of machinations, from 12 ½ pr. Ct. in Richmond to 6 pr. Ct. in Frederick’sbrg, will be so much money picked from the Pockets of the People. This, tho’ it will be a loss to them, will be no gain to the Fedl. Treasury, but will be a clear profit to the Collectors. It is surmised indeed, tho’ I cannot give any Credit to the surmise, that the Bank of Pennsylvania is largely indebted to the Bank of Virginia, and that the Treasury Order may be intended, perhaps, to aid the former in the discharge of it’s debt to the latter. Incredible!
                    It has been always reckoned by wise and honest Rulers, like yourself, a blessed thing to have some friend to communicate to him salutary truths on public affairs and on the public opinion of them. Knowing this to be your virtuous sentiment I have written this letter with my accustomed frankness, and without any reserve.
                    Be pleased to present my respectful compliments to Mrs. Madison, and accept for yourself the very sincere and friendly regards of Dear Sir, with the greatest Consideration, your much obliged and most faithful Hle. Servt.
                    
                        
                            Francis Corbin
                        
                    
                